Citation Nr: 1212487	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-36 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1971 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2008, the Veteran requested a hearing before the Board.  The Veteran was scheduled for a January 2012 hearing, however, withdrew his request for a hearing before the Board in a January 2012 written communication.   

The Veteran's claim of entitlement to individual unemployability (TDIU) was granted by the RO in an April 2010 rating decision.  Therefore, that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the claim of entitlement to service connection for a lumbar strain can be adjudicated.  Specifically, another examination and opinion are necessary for the reasons discussed below.   

The Veteran contends that his lumbar spine condition is due to his active service.  In this regard, the April 1971 induction physical examination report, as well as service treatment records were negative for complaints, treatment, or a diagnosis of a lumbar spine condition.  However, the January 1991 separation physical examination report included that Veteran's complaint of recurrent back pain and history of requiring a back brace due to spasms for the past two years.  The separation examination report was negative for a diagnosis of a lumbar spine condition. 

Post-service private treatment records dated in April 1996 show the Veteran sought treatment for lumbar spine pain as a result of an injury he sustained while working.  Subsequent records dated in June 1997 through December 1998 demonstrate treatment for lumbar spine pain at L5 and surgical procedures, namely, injections.  A December 1998 record notes a diagnosis of spondylolisthesis.

A February 2000 workers' compensation questionnaire demonstrates the Veteran reported that he initially injured his lumbar spine in April of 1996.  The Veteran denied having any spinal discomfort or symptoms before the injury.  

The Veteran underwent a VA examination in August 2006.  Upon examination and review of the Veteran's claims file, the examiner diagnosed a lumbar strain.  The examiner opined that it was less likely than not that the current back problem was related to the in-service back spasms.  In providing the opinion, the examiner explained that although the Veteran had a history of recurrent low back pain during service, the current lumbar strain was not related to service, as it was medically impossible to relate the two conditions.  Specifically, the examiner stated that the Veteran's service treatment records did not contain any x-ray reports.  The examiner further noted that the Veteran's significant back treatments, to include invasive blocks, began after the April 1996 workers' compensation back injury.  The Board finds that opinion inadequate for deciding the claim.  

Although the examiner stated in his report that he had reviewed the claims file, he did not make any reference to the January 1991 separation physical examination report that included the Veteran's complaint of recurrent back pain and history of requiring a back brace due to spasms for the past two years.  The absence of "significant" back treatment prior to the post-service injury, a fact which was apparently relied upon by the examiner in making the opinion, is not dispositive.  Savage v. Gober, 10 Vet. App. 488 (1997).  The examiner also did not explain why it was medically impossible to relate the two conditions.  It is unclear whether the examiner lacks the expertise to render such an opinion or whether some additional testing or information is needed, and possibly available, which would permit such an opinion, either of which would render this opinion inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Subsequent to the aforementioned opinion, the Veteran's private physician, Dr. M.K., submitted a statement in which he opined that the Veteran's current back pain was at least partially caused by his 21 years of work on naval vessels.  In providing the opinion, Dr. M.K. explained that the constant rocking of the ship and walking on hard surfaces and steel decks contributed to the Veteran's back pain.  See June 2008 letter from Dr. M.K.  

Thus, clarification as to the etiology of the Veteran's current lumbar spine condition is necessary; specifically, a new medical examination and opinion are necessary to make a determination in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination in order to determine the etiology of his current low back condition.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and post-service treatment records, including the opinion offered by Dr. M.K., as well as the Veteran's workers' compensation documentation.  

Based on the examination and review of the record, the examiner should address the following:

Does the Veteran have a current low back condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

The examiner should consider and specifically comment on the Veteran's January 1991 separation physical examination report that documents his complaints of recurrent back pain and history of requiring a back brace due to spasms for the past two years.  The examiner should also comment on the June 2008 opinion from Dr. M.K., who stated that the Veteran's current back pain was at least partially caused by his 21 years of work on naval vessels.    

The examiner is requested to consider the Veteran's lay statements of continuous back pain since service, as well as the February 2000 workers' compensation questionnaire in which the Veteran reported that he initially injured his lumbar spine in April of 1996, and denied having any previous spinal workers' compensation injuries, as well as any spinal discomfort or symptoms before the injury.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

